Appeal by the defendant from a *454judgment of the Supreme Court, Kings County (Aiello, J.), rendered March 15, 1984, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings upon for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which sought to suppress certain statements to law enforcement officials.
Judgment affirmed.
The hearing court’s conclusion that the statements in question were freely and voluntarily given is amply supported by the record and we perceive no basis to overturn that determination (see, People v Armstead, 98 AD2d 726).
The defendant’s challenge to the sufficiency of the plea allocution was not properly preserved for appellate review. In any event, the defendant was adequately advised of the rights he would be waiving by pleading guilty (see, People v Harris, 61 NY2d 9).
Finally, we reject the defendant’s claim that the sentence imposed was unduly harsh and excessive, since he pleaded guilty with the understanding that he would receive the sentence which was thereafter actually imposed (see, People v Kazepis, 101 AD2d 816). Niehoff, J. P., Rubin, Fiber and Kooper, JJ., concur.